Citation Nr: 1519417	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as secondary to herbicide exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

3.  Entitlement a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in September 2010 and June 2012; statements of the case were issued in July 2012 and October 2012; and substantive appeals were received in August 2012 and December 2012.   

The Veteran presented testimony at Board hearings in April 2013 and February 2015.  Transcripts of the hearing are associated with the Veteran's claims folder (Virtual VA and VBMS respectively). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Sarcoidosis

The RO has denied the Veteran's claim of service connection for sarcoidosis primarily because it is not one of the disabilities for which service connection can be presumed as due to Agent Orange exposure under 38 C.F.R. § 3.309(e).  The Board recognizes that service connection on a presumptive basis is not warranted.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). 

At his April 2013 Board hearing (Virtual VA), the Veteran testified that he has a problem with his lungs.  He also stated that he had several tumors removed from his head.  He stated that his doctor in 1993 (who has since passed away) told him that these symptoms might be sarcoidosis (Virtual VA Hearing Transcript, p. 11).  At his February 2015 Board hearing (VBMS) he testified that he also had a tumor removed from below his elbow (Hearing Transcript, p. 4).  

The Board finds that a VA examination is warranted to determine whether the Veteran's sarcoidosis (or other disability manifested by a lung problems and/or tumors) is due to service, to include presumed exposure to Agent Orange.  The examiner should note that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  

PTSD

The Board notes that the Veteran's most recent VA examination took place in October 2012.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, at his April 2013 Board Hearing, the Veteran testified that he has thoughts of hurting himself every day (Virtual VA Hearing Transcript, p. 7).  This indicates an increase in the severity of his disability inasmuch as the October 2012 VA examination report reflects that "persistent danger of hurting self or others" was not a symptom that the Veteran endorsed.  Additionally, the October 2012 yielded a Global Assessment of Functioning (GAF) score of 55 (indicative of moderate symptoms).  

The Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's symptoms.

Additionally, the Board notes that the Veteran was being treated at the Caribou Vet Center approximately once per week.  These treatment reports are only dated through March 2013.  The RO should retrieve any and all relevant records since March 2013.  

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for sarcoidosis and whether an increased rating is warranted for the Veteran's service connected PTSD.
     
Accordingly, the case is REMANDED for the following action:

1.  The RO should retrieve any and all records from Caribou Vet Center since March 2013.   

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's sarcoidosis (or any disability that is manifested by lung problems and/or tumors on his head and elbow).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include presumed exposure to Agent Orange.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities (PTSD and tinnitus) alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




